Case 1:21-cv-06479-VSB Document 7 Filed 08/17/21 Page 1
AFFIDAVIT OF SERVICE

 

th

 

HANI

 

P4
MCDERMOTT WILL & EMERY LLP

U_S DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK

WECM 2016-LC25 WEST BAY AREA BOULEVARD, LLC index No. 21-CV-6473
PLAINTIFF Date Filed

- vs - File No.

WILLIAM KORNBLUTH Court Date:

DEFENDANT AFFIDAVIT OF SERVICE

 

STATE OF (és

, COUNTY OF _ GalvestSa/ :SS:

Aowwe lee . hom re , being duly sworn deposes and says:
é

Deponent is not a party herein, is over 18 years of age and resides in the State of /EX4A S

On Auugusl. x ZOo2/ at oi FZ ("A

 

at 2605 MARINA BAY DR APT 1206 LEAGUE CITY, TX 77573

 

’

deponent served the within CIVIL COVER SHEET, EXHIBIT(S), SUMMONS AND COMPLAINT on: WILLIAM KORNBLUTH,
the DEFENDANT therein named.

#1 INDIVIDUAL

#2 CORPORATION

#3 SUITABLE

AGE PERSON

#4 AFFIXING
TO DOOR

#5 MAIL COPY

#6 DESCRIPTION

USE WITH #1, 2 OR 3)

#7 WITNESS FEES

#8 MILITARY SRVC

#9 OTHER

3... ( (Y B/4 [1004

NOTARY NAME « DATE

W4,,
so ete
:

wee CO

Frsee
“ak OF _
TW

 

et Notary Public, State of Texas

By delivering a true copy of each to said recipient Personally; deponent knew the
person served to be the person described as said person therein.

By delivering a true copy of each to
personally,

 

deponent knew the person so served to be the

of the corporation, and authorized to accept service on behalf of the corporation.

By delivering a true copy of each to a person
of suitable age and discretion.
Said premises is DEFENDANT's: [ ] actual place of business [ ] dwelling house (usual
place of abode) within the state.

By affixing a true copy of each to the door of said premises, which is DEFENDANT 's: [

] actual place of business [ ] dwelling house (usual place of abode) within the
state.

 

Deponent was unable, with due diligence to find DEFENDANT or a person of suitable age
and discretion, having called thereat

 

 

 

 

 

on the day of at

on the day of at

on the day of at

on the day of at

Address confirmed by

on i—deposited—in the United States mail a—trve—eepy of the

 

aforementioned documents properly enclosed and sealed in a post-paid wrapper

addressed to the above address. Copy mailed 1°° class mail marked personal and
confidential not indicating on the outside thereof by return address or otherwise
that said notice is from an attorney or concerns an action against the person to be
served.

Deponent describes the person served as aforesaid to the best of deponent's
ability at the time and circumstances of the service as follows.

Sex: fA Color: A? Hair:

oe _

—LeAiTe
Age: GI—-/OO Height: sw cohee | cAair- Weight: fle ©
OTHER IDENTIFYING FEATURES:
The authorized witness fee and / or traveling expenses were Paid (tendered) to the
DEFENDANT in the
amount of $
Deponent asked person spoken to whether the DEFENDANT was presently in military
service of the United States Government or of the State of and was
informed that DEFENDANT was not.

 

   

JOHN COLLINS ORR PM Legal, LLC “ay

1235 BROADWAY 2ND FLOOR
NEW YORK, NY 10001

mm. Expires 03-17-2024 Reference No: 7-MWE-L-4987616

Notary ID 132408170

 
